Citation Nr: 0333452	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The April 1999 rating decision granted the veteran 
entitlement to service connection and a 30 percent initial 
rating for post-traumatic stress disorder.  The veteran 
appealed the assignment of a 30 percent rating.  In June 
2002, the Board issued a decision granting the veteran an 
increased initial evaluation of 50 percent for post-traumatic 
stress disorder.  The veteran appealed the June 2002 
decision.  In February 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for partial remand and to stay proceedings.  The Court's 
Order vacated the June 2002 Board decision to the extent 
that: (1) it denied an increased initial rating in excess of 
50 percent for post-traumatic stress disorder; and (2) it 
referred rather than remanded a claim for a total rating 
based on individual unemployability due to service-connected 
disability.
 

REMAND

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence necessary to substantiate a claim for VA 
benefits and which evidence, if any, the veteran is expected 
to obtain and submit, and which evidence will be retrieved 
by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the veteran has not been informed of the 
VCAA with respect to his claims.  The veteran must be 
notified of the information and evidence necessary to 
substantiate his claims, of the evidence he is expected to 
obtain and submit, and of the evidence which will be 
retrieved by VA.  See Quartuccio, supra.    

VA medical records associated with the veteran's claims file 
subsequent to the vacated June 2002 Board decision reveal 
global assessment of functioning scores significantly below 
any shown in the record previously.  The Board also notes 
that the veteran has not had a VA psychiatric examination for 
rating purposes since September 1998.  Accordingly, the Board 
is of the opinion that a current VA psychiatric examination 
is indicated.  

As noted above, the February 2003 Court order instructs the 
Board to remand the veteran's claim for entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  The Board notes, as an aside, 
that even though it does not currently have appellate 
jurisdiction of this issue, the above discussion on VCAA 
compliance would also apply to this claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the veteran's claims for an increased 
initial rating and for a total rating for 
compensation purposes based on individual 
unemployability, and setting forth which 
specific evidence, if any, the claimant 
is expected to obtain and submit, and 
which specific evidence will be retrieved 
by VA.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated him for post-traumatic 
stress disorder.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.  This 
should include requesting copies of all 
VA medical and group therapy records 
dated from May 1999 to present.  All 
records obtained should be associated 
with the veteran's claims file.

3.  When the above action has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and severity of the service-
connected post-traumatic stress disorder.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for entitlement to an 
increased initial rating for post-
traumatic stress disorder.  The RO must 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The 
RO should also consider whether that 
claim should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2003).

5.  The RO should adjudicate the 
veteran's claim for entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
informed that if the RO rating decision 
denies this claim, he must file a timely 
and adequate notice of disagreement and a 
timely and adequate substantive appeal 
following issuance of a statement of the 
case in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2003).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If an appeal is timely 
completed as to this issue, subject to 
current appellate procedures, the matter 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




